Exhibit 10.20
 
Director Compensation Arrangements


Compensation of Non-Employee Directors Upon Initial Election to the Board
 
Each non-employee director will be entitled to receive a non-qualified stock
option having an aggregate Black-Scholes cash value of $120,000, rounded to the
nearest 100 shares, provided that in no case shall such stock option be less
than 25,000 shares (so long as 25,000 shares are required to be granted under
the equity incentive plan of the Corporation).  Such option shall be for the
purchase of common stock of the Corporation and shall vest annually over three
years and be granted on the fifth business day following his or her initial
election to the Board.
 
Annual Compensation of Non-Employee Directors
 
Each non-employee director will be entitled to receive an annual retainer in the
amount of $35,000 paid in four equal quarterly installments. The Chairman will
also be entitled to receive an additional annual retainer of $35,000 paid in
four equal quarterly installments. Each non-employee director member of the
Audit Committee will be entitled to receive an additional annual retainer of
$9,000 paid in four equal quarterly installments. Each non-employee director
member of the Compensation Committee will be entitled to receive an additional
annual retainer of $6,000 paid in four equal quarterly installments. Each
non-employee member of the Governance Committee will be entitled to receive an
additional annual retainer of $5,000 paid in four equal quarterly installments.
The Committee Chairman of the Audit Committee will be entitled to receive an
additional annual retainer of $18,000 paid in four equal quarterly
installments.  The Committee Chairman of the Compensation Committee will be
entitled to receive an additional annual retainer of $12,000 paid in four equal
quarterly installments.  The Committee Chairman of the Governance Committee will
be entitled to receive an additional annual retainer of $5,000 paid in four
equal quarterly installments.  Each non-employee director will also be entitled
to receive an equity award having an aggregate cash value of $80,000, rounded to
the nearest 100 shares, vesting fully one year from the date of grant and
granted on the fifth business day following the Corporation’s Annual Meeting of
Stockholders, with such award to be evidenced by a grant of deferred stock
awards of restricted stock units.  In addition, non-employee directors shall be
reimbursed for their expenses incurred in connection with attending Board and
Committee meetings.